Citation Nr: 1218375	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include Achilles tendinitis.

2.  Entitlement to service connection for a left ankle disability, to include degenerative joint disease (DJD).

3.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from April 1977 to June 1995.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claims of entitlement to service connection for: hypothyroidism, assigning a 10 percent disability rating; gastrointestinal reflux disease (GERD), assigning a 10 percent disability rating; hypertension, assigning a 10 percent disability rating; and abdominal aortic aneurysm, assigning a noncompensable disability rating.  The Veteran's claims of entitlement to service connection for: bilateral ankle disabilities; bilateral hearing loss; tinnitus; chronic bronchitis; posttraumatic stress disorder (PTSD); anxiety and depression; cardiac disorder secondary to hypertension; and a right leg scar, status post saphenous vein graft, status post coronary artery bypass grafting, inter alia, were denied.

The Board notes that the Agency of Original Jurisdiction throughout the course of the claims on appeal has been the RO in New York, New York.

In March 2005, the Veteran submitted a notice of disagreement (NOD) with all of the aforementioned claims.  In December 2005, the RO issued a rating decision, which granted entitlement to service connection for a cardiac disorder secondary to hypertension and a right leg scar, status post saphenous vein graft, status post coronary artery bypass grafting.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

A statement of the case was issued with respect to the remaining issues in December 2005.  In January 2005, the Veteran perfected his appeal.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  In his December 2005 Substantive Appeal [VA Form 9] he declined the option of testifying at a personal hearing.

In an October 2008 statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to increased initial disability ratings for GERD, hypertension, and an abdominal aortic aneurysm, as well as for his claims of entitlement to service connection for bilateral hearing loss, tinnitus, and anxiety with depression.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

In January 2010, the remaining claims of entitlement to an initial disability rating in excess of 10 percent for hypothyroidism and entitlement to service connection for an acquired psychiatric disorder, including PTSD, bilateral ankle disabilities and chronic bronchitis, came before the Board.  At that time, the Board denied the Veteran's claim of entitlement to service connection for chronic bronchitis and remanded the remaining claims for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2011, the Appeals Management Center (AMC) issued a rating decision, which granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and assigned a 50 percent disability rating.  As such, this issue has also been resolved and is no longer before the Board.  See generally Grantham and Barrera, supra.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a right ankle disability that is the result of a disease or injury incurred in active duty service, nor was a right ankle disability manifested to a compensable degree within the Veteran's first post-service year.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a left ankle disability that is the result of a disease or injury incurred in active duty service, nor was a left ankle disability manifested to a compensable degree within the Veteran's first post-service year.

3.  Over the course of this appeal, the Veteran has complained of weight gain, fatigue, weakness, decreased concentration, poor memory, and cold intolerance.

4.  The objective medical evidence of record demonstrates that the Veteran has been clinically euthyroid during most of the period on appeal.

5.  Fatigability, constipation, cold intolerance, muscular weakness, mental disturbance, bradycardia, and sleepiness have either not been clinically demonstrated or not have been clinically related to the service-connected hypothyroidism.

6.  The evidence of record does not demonstrate that the Veteran's service-connected hypothyroidism is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  A right ankle disability, to include Achilles tendinitis, was not incurred in or aggravated by active duty service and it may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 
2.  A left ankle disability, to include DJD, was not incurred in or aggravated by active duty service and it may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

3.  The criteria for an initial disability evaluation in excess of 10 percent for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.119, Diagnostic Code 7903 (2011).

4.  Evaluation of the service-connected hypothyroidism does not warrant application of extraschedular provisions.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).

Prior to and following the initial adjudication of the Veteran's claims, letters dated in August 2004, March 2006, July 2008, and January 2010 fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Although the majority of the aforementioned notice letters were not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated, and additional supplemental statements of the case were provided to the Veteran in April 2008, September 2008, and October 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board is also aware of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to VA Office of General Counsel, because this matter concerns an appeal from an initial rating decision VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.  Regardless, the Veteran was provided with a notice letter compliant with Vazquez-Flores in July 2008.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board notes that the Veteran is not presently in receipt of Social Security Administration disability benefits and thus, no relevant records are available for review.  The Board has also reviewed the Veteran's electronic Virtual VA file, which did not reveal any evidence pertinent to the Veteran's appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With respect to the Veteran's service connection claims, the record indicates that the Veteran participated in a VA joints examination in August 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With respect to the Veteran's increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in November 2004 and August 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hypothyroidism since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr, supra.

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.  

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained outstanding VA treatment records and scheduled the Veteran for VA compensation examinations, which he attended.  The AMC later issued a rating decision in October 2011, with a corresponding supplemental statement of the case of the same date.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.


II.  Service Connection

The Veteran contends that he is entitled to service connection for bilateral ankle disabilities due to his time in active duty service.  Specifically, the Veteran alleges that since his time in service he has suffered from multiple problems associated with his ankles, including both joint and muscle aches, as well as numbing and tingling of the feet.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Furthermore, arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

Analysis

Initially, the Board notes that the Veteran has been diagnosed with a 7.2 millimeter (mm) plantar calcaneal spur and Achilles tendinitis of the right ankle and DJD of the left ankle.  See VA Joints Examination Report, August 30, 2010.  Thus, element (1) under Shedden, current disability, has been satisfied.  See Shedden, supra.

Review of the Veteran's service treatment records reveals that upon entry into active duty service the Veteran's feet and lower extremities were considered normal upon clinical evaluation.  Further, the Veteran himself indicated that he did not suffer from arthritis, rheumatism, bursitis, bone or joint deformity, lameness, or foot trouble.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, March 25, 1977.  In June 1985, the Veteran sought emergent care after slipping on stairs and injuring his right ankle.  Examination revealed a moderate amount of swelling with tenderness inferior to the malleolus, there was no evidence of ecchymosis or laxity of the tibiotalar joint.  The examiner's impression was a moderately severe right ankle sprain.  See SF 558, Emergency Care and Treatment Record, June 4, 1985.  

The Veteran continued to complain of right ankle pain in August 1985.  He stated that when he ran, the right ankle began to swell and became painful again.  The examiner diagnosed him with recurrent right ankle sprain and recommended rehabilitation exercises to strengthen his right ankle.  See SF 600, Chronological Record of Medical Care, August 20, 1985.  The Veteran was deployed to Southwest Asia in October 1990 and returned in March 1991.  During this deployment, he did not seek medical care.  See SF 600, Chronological Record of Medical Care, October 5, 1990 to March 11, 1991.  

In August 1994, the Veteran sought medical treatment for his right ankle after stepping in a hole.  Local examination revealed ecchymosis of the medial aspect of the right ankle just behind the medial malleolus.  No point tenderness was noted but a small effusion was noted in the same area.  There was no evidence of lacerations but there was some limitation of motion.  The Veteran was diagnosed with a right ankle sprain with no evidence of fracture.  See Service Treatment Record, August 1, 1994.  Following review of the right ankle radiological report, the examiner found no acute fracture but noted moderate to severe pain with moderate swelling of both malleoli and surrounding areas with slightly limited range of motion.  The radiological report also noted the presence of a bony chip or calcification posterior to the right talus, which was "probably an old injury."  See SF 519-B, Radiologic Consultation Request/Report, August 1, 1994.

Notably, upon discharge from active duty service, clinical evaluation of the Veteran revealed normal feet and lower extremities.  The Veteran himself indicated that he was in good health.  He noted that he did suffer from arthritis, rheumatism or bursitis but denied experiencing lameness or foot trouble.  See SFs 88 & 93, Service Discharge Examination Reports, August 8, 1994.  The Board finds that the Veteran has clearly met Shedden element (2), evidence of in-service disease or injury, with respect to his right ankle.  See Shedden, supra.  The service treatment records are completely negative, however, for any complaints of or treatment for a left ankle injury or disability.  Thus, the Veteran has failed to satisfy Shedden element (2) with respect to his left ankle.  Id.

The Board notes that the Veteran was not diagnosed with DJD or arthritis of either ankle within one year of his service discharge.  Accordingly, he is not afforded the presumption set forth in 38 C.F.R. §§ 3.307 and 3.309 (2011).

Turning to crucial Shedden element (3), nexus, the Board notes that the only evidence in support of the Veteran's claims consists of his own personal statements.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board finds that the Veteran is certainly competent to report his symptoms of pain associated with his bilateral ankles.  See Jandreau, supra.  Unfortunately, however, DJD and Achilles tendinitis are not conditions that are considered to be lay observable.  See Barr, supra.  Further, based on the negative medical evidence detailed below, the Board finds that the Veteran's statements do not constitute probative evidence.

The Veteran was afforded a VA joints examination in August 2010.  At the time of the examination, the Veteran complained of bilateral ankle pain that he related to cold exposure while working on airplanes during active duty service.  The Veteran did not report any episodes of constitutional or incapacitating arthritis.  Radiographic reports of the bilateral ankles revealed a 7.2 mm plantar calcaneal spur and Achilles tendonitis of the right ankle and a small spur arising from the superior anterior portion of the talus of the left ankle, with no significant abnormality.  The VA examiner diagnosed the Veteran with right ankle Achilles tendinitis and left ankle DJD.  See VA Joints Examination Report, August 30, 2010.

The VA examiner stated that the Veteran's bilateral ankle disabilities were not likely caused by or a result of the Veteran's time in active duty service.  With respect to the right ankle, it was noted that there were no complaints related to the right Achilles tendon or a diagnosis of right Achilles tendinitis during service.  The VA examiner further opined that ankle sprains involve the anterior and posterior talofibular ligaments and the calcaneofibular ligament, not the Achilles tendon.  It was also noted that the Veteran was also not symptomatic of a qualifying chronic disability associated with his Persian Gulf War service.  Id.

The VA examiner also stated that the Veteran's left ankle DJD was not related to his active duty service, nor was it secondary to the Veteran's right ankle Achilles tendinitis.  In support of this statement, the VA examiner noted that the Veteran's service treatment records were negative for any complaints or treatment associated with the left ankle.  Further, the Veteran had a normal gait during the VA examination, though he reported occasional limping or dragging his right foot.  The VA examiner noted that occasional gait disturbance was not sufficient to cause left ankle DJD.  It was also noted that the Veteran was not symptomatic of a qualifying chronic disability associated with his Persian Gulf War service.  Id.

The August 2010 VA examination was conducted in conjunction with review of the Veteran's claims file, the Veteran was provided a though examination, and the VA examiner provided a complete rationale for the medical opinions provided therein.  Accordingly, the Board finds the examination to be adequate upon which to base a decision and more probative than the Veteran's unsubstantiated lay opinion.  See Barr, supra.  Thus, Shedden element (3) has not been satisfied for either the Veteran's right or left ankle, and the claims must be denied.

Although the Veteran has established that he currently suffers from right ankle Achilles tendinitis and left ankle DJD, the evidence of record does not support a finding that these conditions are the result of his time in service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  




III.  Increased Rating

The Veteran contends that the severity of his service-connected hypothyroidism is not adequately reflected by his currently assigned 10 percent disability rating.

Relevant Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

Where, as here, entitlement to service connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's hypothyroidism is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).  
The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another Diagnostic Code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 7903 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypothyroidism).  The Veteran has not requested that another Diagnostic Code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7903.

Specific Schedular Rating Criteria

Hypothyroidism is to be rated under the general rating formula for the endocrine system under 38 C.F.R. § 4.119.  The pertinent provisions of 38 C.F.R. § 4.119 relating to rating hypothyroidism (Diagnostic Code 7903) read as follows:

A 10 percent disability rating requires:

Hypothyroidism manifested by fatigability or the required use of continuous medication for control of symptoms.

A 30 percent disability rating requires:

Hypothyroidism manifested by fatigability, constipation, and mental sluggishness.

A 60 percent disability rating requires:

Hypothyroidism manifested by muscular weakness, mental disturbance, and weight gain.


A 100 percent disability rating requires:

Hypothyroidism manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

See 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

Analysis

The Veteran filed his initial claim of entitlement to service connection for hypothyroidism in April 2004.  A January 2005 rating decision granted this claim and assigned a 10 percent disability rating, effective April 27, 2004, the date of claim.

The Veteran participated in a VA examination in November 2004.  At that time, it was noted that in July 1993, a thyroid stimulation hormone test coincidentally revealed the Veteran's disability.  Shortly thereafter, he began receiving treatment for hypothyroidism.  In November 2004, the Veteran complained of fatigability.  His mental capacity was considered normal and there were no other associated signs and symptoms of hypothyroidism other than cold intolerance and weight gain.  Upon physical examination, the Veteran's muscle strength was normal and there was no evidence of tremors, myxedema or residuals of thyroid disease.  See VA Examination Report, November 16, 2004.

In July 2009, a VA treatment record indicated that the Veteran was currently on Synthroid.  He was noted to have a good appetite, which had caused some weight gain.  The Veteran indicated that he did not like to be in the heat or the cold, but otherwise he was determined to be clinically euthyroid.  See VA Treatment Record, July 29, 2009.

The Veteran was afforded a VA thyroid examination in August 2010.  At that time, the Veteran reported having difficulty keeping his weight down, despite exercising.  He endorsed experiencing depression, but this was attributed to his PTSD.  There was no evidence of gastrointestinal symptoms, nor was there any evidence of congestive heart failure or pulmonary hypertension.  Neurological findings were negative for recurrent laryngeal nerve damage, slow speech, apathy, psychosis, or dementia.  The VA examiner diagnosed the Veteran with hypothyroidism complicated by weight gain.  It was further noted that this condition had no effect on usual occupation.  See VA Thyroid Examination Report, August 30, 2010.

VA treatment records dated in February 2011 noted the Veteran's complaints of hand tremors and cognitive impairment, including forgetfulness, morning confusion, and sedation.  The examiner noted that Depakote toxicity and the side effects of Ambien should be ruled out.  In a subsequent treatment note addendum, it was noted that the Veteran was then taking Depakote at night.  He still had hand tremors but less sedation and confusion and no gait problems.  See VA Treatment Records, February 11, 2011 and February 16, 2011.

Although the Veteran has reported experiencing many of the symptoms listed for an increased disability rating under Diagnostic Code 7903, the Board finds an increased rating is not warranted.  As noted above, in order for a 30 percent disability rating to be granted, there must be evidence that a claimant has fatigability, constipation, and mental sluggishness.  The Board is aware that the evidence does indicate that the Veteran has complained of fatigue to VA physicians on various occasions.  However, this symptom has been generally associated with the Veteran's sleep apnea, diagnosed in September 2003.  

Additionally, while the Veteran has reported mental sluggishness, the evidence of record is directly contrary to this assertion.  During both his November 2004 and August 2010 VA examinations, the Veteran's mental capacity was considered normal.  See VA Examination Reports, November 16, 2004 and August 30, 2010.  Furthermore, the Veteran's complaints of memory difficulties, confusion, and sedation have been associated with non-thyroid medications.  In addition, there is no clear evidence of record that the Veteran has constipation or, more importantly if he does, that the constipation is caused by his hypothyroidism.  In particular because the objective evidence of record demonstrates that the Veteran has been in a euthyroid state for much of the appeal period, it cannot be asserted that the Veteran has experienced these symptoms due to his service-connected disability.
Additionally, the Board notes that the evidence does not show the Veteran has bradycardia associated with his service-connected hypothyroidism.  The objective medical evidence or record shows that his pulse has been at least 60 beats per minute throughout the appeal period.  The Board also notes that the Veteran is service-connected for PTSD.  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  Mittleider is distinguishable from the present case, in that the depression, fatigability, and sleepiness referred to by the Veteran are not due to his service-connected hypothyroidism, but rather have been attributed to his service-connected PTSD and nonservice connected sleep apnea.  

In sum, the Board finds that the 10 percent disability rating currently assigned adequately reflects the functional impairment associated with the Veteran's service-connected hypothyroidism as there is no competent evidence of record showing he exhibits the symptomatology that is required for the assignment of an increased rating under Diagnostic Code 7903.  The findings needed for an evaluation in excess of 10 percent are not demonstrated in the evidence of record.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his hypothyroidism has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  See Espiritu, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the Veteran's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the euthyroid nature of the thyroid disability and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the claimed symptoms for the disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the Veteran's hypothyroidism.  The preponderance of the most probative evidence does not support the assignment of an evaluation in excess of the currently assigned 10 percent evaluation. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a disability according to the appropriate Diagnostic Code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's hypothyroidism has been provided by the medical personnel who have examined the Veteran and his medical records during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports, medical opinion reports and treatment notes) directly address the criteria under which the thyroid disability has been evaluated. 

The Board has considered the Veteran's contentions; however, the competent medical evidence offering detailed descriptions of the Veteran's hypothyroidism and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether an increased evaluation is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the disability on appeal.  The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for the next higher evaluation are not currently demonstrated.  As the preponderance of the evidence is against the Veteran's increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

As noted above in Fenderson, the Court held that, in determining the level of disability for an initial increased disability rating claim, the Board must consider the application of staged ratings.  See Fenderson, supra.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

As reflected in the decision above, the Board did not find variation in the Veteran's claimed symptomatology or clinical findings for the manifestations of the Veteran's hypothyroidism that would warrant the assignment of any staged rating, as the Court has indicated can be done.  The Board did not find any variation in the clinical manifestations of the claimed disability at any point during the appellate period.  Based upon the record, the Board finds that at no time during the claim/appellate period has the hypothyroidism on appeal been more disabling than as currently rated. 

In adjudicating the current appeal for an increased initial disability rating, the Board has also not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Veteran has not alleged that his hypothyroidism has resulted in unemployment, nor has any physician indicated that he is unemployable solely due to his service-connected hypothyroidism.  As such, the Board does not find the application of Rice in this case to be appropriate.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected hypothyroidism and the Board has been similarly unsuccessful. 

The schedular rating criteria in this case accurately reflect the Veteran's symptoms and thus contemplate the level of his disability and symptomatology.  The schedular criteria are accordingly adequate.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The second and third steps of the Thun analysis are accordingly not reached. 

In short, the evidence does not support the proposition that the Veteran's service-connected hypothyroidism presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2011). 


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


